Filed 6/15/22 P. v. Sams CA5
Opinion following transfer from Supreme Court




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080738
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F14906439)
                    v.

    VANCE EUGENE SAMS, JR.,                                                               OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Timothy A.
Kams, Judge.
         Charles M. Bonneau, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Sally
Espinoza, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Levy, J. and Detjen, J.
                                     INTRODUCTION
       This case is before us for the third time after a jury found defendant Vance Eugene
Sams, Jr., guilty of second degree murder (Pen. Code,1 § 187, subd. (a)) and found that
he personally and intentionally discharged a firearm in the commission of the offense
(§ 12022.53, subd. (d)). For the offense of murder, defendant was sentenced to a term of
15 years to life, with a consecutive term of 25 years to life for the firearm enhancement.
       In his first appeal, we affirmed the judgment but remanded for the trial court to
make corrections to the abstract of judgment and to consider whether to exercise its
newly afforded discretion to strike or dismiss the firearm enhancement (§ 12022.53,
subd. (h)) under Senate Bill No. 620 (2017-2018 Reg. Sess.) (Stats. 2017, ch. 682, § 2).
(People v. Sams (June 26, 2019, F074751) [nonpub. opn.] (Sams).)2 On remand, the trial
court declined to strike the firearm enhancement.
       In his second appeal, defendant asserted the trial court was unaware it possessed
discretion to replace the firearm enhancement imposed pursuant to section 12022.53,
subdivision (d) with a lesser included, uncharged firearm enhancement under section
12022.53, subdivision (b) or (c). Defendant argued remand was necessary for the court
to exercise its discretion as to whether to impose a lesser included firearm enhancement.
       In our second opinion, we held that section 12022.53, subdivision (h) does not
permit a court to impose a lesser firearm enhancement that was not charged or found true
by the jury. Accordingly, we affirmed.
       The California Supreme Court granted defendant’s petition for review (S269706).
The state high court thereafter issued its opinion in People v. Tirado (2022) 12 Cal.5th
688 (Tirado), holding that the discretion afforded by section 12022.53, subdivision (h)


       1   Undesignated statutory references are to the Penal Code.
       2 We grant defendant’s “Request to Take Judicial Notice” (boldface & some
capitalization omitted) filed May 21, 2020, and take judicial notice of our nonpublished
opinion in Sams, supra, F074751. (Evid. Code, §§ 452, subd. (a), 459, subd. (a).)


                                              2.
permits a trial court to strike a section 12022.53 enhancement and impose a lesser,
uncharged firearm enhancement (Tirado, at p. 700). The high court then transferred the
instant matter to us with directions to vacate our opinion and reconsider the cause in light
of Tirado.
       Pursuant to the California Supreme Court’s order, we vacated our prior opinion
and we now reconsider the cause in light of Tirado. We remand for the trial court to
exercise its discretion pursuant to section 12022.53, subdivision (h).
                                     BACKGROUND
       On July 4, 2014, defendant fatally shot Raymond Fisher outside Fisher’s former
father-in-law’s residence. At the time, defendant was in a dating relationship with
Fisher’s ex-wife. (Sams, supra, F074751.)
       On October 21, 2016, a jury found defendant guilty of second degree murder
(§ 187, subd. (a)) and found true the allegation that he personally and intentionally
discharged a firearm in the commission of the offense (§ 12022.53, subd. (d)).
       On November 22, 2016, the trial court sentenced defendant to a term of 15 years
to life for second degree murder, with a consecutive term of 25 years to life for the
firearm enhancement, for an aggregate sentence of 40 years to life.
       Defendant appealed and, on June 26, 2019, this court issued its opinion in
defendant’s direct appeal. (Sams, supra, F074751.) Therein, we affirmed the judgment,
but remanded for the trial court to exercise its discretion to consider striking the firearm
enhancement pursuant to section 12022.53, subdivision (h). We also ordered corrections
to the abstract of judgment and the issuance of an amended abstract reflecting those
corrections and the result of resentencing, if applicable. (Sams, supra, F074751.)
       Pending remand, defendant filed in the trial court a series of documents in propria
persona, only some of which related to resentencing.
       On January 13, 2020, defense counsel filed an “Invitation to Strike Penal Code
Section 12022.53 Gun Enhancement.” (Some capitalization omitted.) Therein, defense

                                              3.
counsel requested that the firearm enhancement be stricken, but did not suggest a lesser
firearm enhancement could be imposed under section 12022.53, subdivision (b) or (c).
       The matter was heard on January 16, 2020, and, following the presentation of
argument and evidence, the court denied the request to strike the firearm enhancement as
follows:

       “It is clear to me that the court is obligated to consider all attendant
       circumstances of this case. [Defendant] is deserving of that consideration.
       The court notes that [defendant] has done some positive things in prison,
       and I encourage you to continue those endeavors. The [A]ttorney [G]eneral
       previously, now the People today, have argued that there are no mitigating
       circumstances pertaining to this case. What truly stands out to the court
       and what guides the court is that this occurred in broad daylight, in a
       residential neighborhood, and for no discernible good reason. Based on
       those facts primarily, and the in fact that there, in this court’s view, no
       mitigating circumstances, the court respectfully denies the defendant’s
       invitation to strike the gun enhancement.”
       On January 22, 2020, the court filed an abstract of judgment that reimposed the
original aggregate term of 40 years to life.
       A timely appeal followed. As previously stated, after our second review we
affirmed.
                                      DISCUSSION
       Section 12022.53 sets out three separate sentencing enhancements for the personal
use of a firearm in the commission of certain enumerated felony offenses: subdivision
(b) provides for a 10-year enhancement for the personal use of a firearm; subdivision (c)
provides for a 20-year enhancement for the personal and intentional discharge of a
firearm; and subdivision (d) provides for a 25-year-to-life enhancement for the personal
and intentional discharge of a firearm causing great bodily injury or death. (Tirado,
supra, 12 Cal.5th at p. 695.) Prior to January 1, 2018, section 12022.53, subdivision (h)
prohibited trial courts from striking section 12022.53 enhancements. (Tirado, at p. 695.)
However, Senate Bill No. 620 (2017-2018 Reg. Sess.) removed this prohibition. (Tirado,


                                               4.
at p. 696; Stats. 2017, ch. 682, § 2.) “Section 12022.53[, subdivision (h)] now provides
that a “court may, in the interest of justice pursuant to Section 1385 and at the time of
sentencing, strike or dismiss an enhancement otherwise required to be imposed by this
section.” (Tirado, at p. 696.) Our Supreme Court has recently held that the discretion to
strike or dismiss an enhancement includes the discretion to impose a lesser included,
uncharged enhancement. “When an accusatory pleading alleges and the jury finds true
the facts supporting a section 12022.53[, subdivision ](d) enhancement, and the court
determines that the section 12022.53[, subdivision ](d) enhancement should be struck or
dismissed under section 12022.53[, subdivision ](h), the court may, under section
12022.53[, subdivision ](j), impose an enhancement under section 12022.53[,
subdivision ](b) or (c).” (Tirado, at p. 700.)
       A court’s decision whether to strike or dismiss an enhancement pursuant to section
1385 is reviewed for abuse of discretion. (See Tirado, supra, 12 Cal.5th at p. 694; see
also People v. Carmony (2004) 33 Cal.4th 367, 378.) “ ‘Defendants are entitled to
sentencing decisions made in the exercise of the “informed discretion” of the sentencing
court. [Citations.] A court which is unaware of the scope of its discretionary powers can
no more exercise that “informed discretion” than one whose sentence is or may have been
based on misinformation regarding a material aspect of a defendant’s record.’ ” (People
v. Gutierrez (2014) 58 Cal.4th 1354, 1391.) Thus, “an abuse of discretion occurs where
the trial court was not ‘aware of its discretion’ to dismiss.” (Carmony, at p. 378.)
       Here, defendant contends the trial court was unaware that section 12022.53,
subdivision (h) afforded it discretion to strike the section 12022.53, subdivision (d)
enhancement, and to instead impose a lesser enhancement under section 12022.53,
subdivision (b) or (c). Accordingly, he requests a remand for the court to exercise such
authority. Although afforded an opportunity to provide supplemental briefing on this
point, the People have not done so. We agree with defendant that the court appears to
have been unaware it possessed the discretionary authority to impose a lesser uncharged

                                                 5.
enhancement. Furthermore, we cannot conclude the trial court necessarily would have
imposed the same sentence had it been aware of the scope of its discretion. (See People
v. Gutierrez, supra, 58 Cal.4th at p. 1391.) Accordingly, we must remand for the trial
court to determine whether to strike the section 12022.53, subdivision (d) enhancement
and to impose a lesser, uncharged enhancement.
       Defendant also contends that, on remand, the trial court may strike the section
12022.53, subdivision (d) enhancement and instead impose a lesser uncharged
enhancement pursuant to section 12022.5, subdivision (a). Section 12022.5,
subdivision (a) sets out an enhancement for the personal use of a firearm in the
commission or attempted commission of any felony, and provides for a three-, four-, or
10-year sentencing enhancement, unless the use of a firearm is an element of the
underlying offense. (§ 12022.5, subd. (a).)
       Pursuant to Tirado, a court may impose a lesser uncharged enhancement so long
as “the existence of facts required by the relevant subdivision has been alleged and found
true.” (Tirado, supra, 12 Cal.5th at p. 702.) We therefore agree with defendant that the
language and reasoning of Tirado afford the trial court discretion to impose any lesser
included uncharged enhancements, including those under section 12022.5, subdivision
(a), so long as the factual elements for those lesser included enhancements were alleged
in the information and found true by the jury. (See Tirado, at p. 702; see also id., at
pp. 697-699 [citing with approval to cases which involved imposition of a lesser included
enhancement not listed in the enhancement statute that was charged].)
       On remand, the trial court shall exercise its sentencing discretion consistent with
Tirado.3 We express no opinion as to the outcome of such proceedings.

       3Defendant also argues recent amendments to section 1385 (see Sen. Bill No. 81
(2021-2022 Reg. Sess.), Stats. 2021, ch. 721) will guide the court’s exercise of discretion
on remand. He further argues that recent amendments to section 1170 (see Assem. Bill
No. 124 (2021-2022 Reg. Sess.), Stats. 2021, ch. 695) will guide the court’s choice of
sentence should the court decide to impose sentence under section 12022.5,

                                              6.
                                      DISPOSITION
       The matter is remanded for the trial court to exercise its discretion pursuant to
section 12022.53, subdivision (h) in accordance with Tirado, supra, 12 Cal.5th 688. In
all other respects, the judgment is affirmed.




subdivision (a). On remand, the trial court will be permitted to exercise its discretion
within the bounds of the law in effect at the time of the further proceedings. As of now,
issues concerning defendant’s entitlement to relief, if any, under changes in the law that
occurred after he was sentenced and that are not addressed in this opinion, are not ripe for
our consideration.
       Lastly, defendant argues the trial court should find factors in mitigation pursuant
to California Rules of Court, rule 4.423(a)(3). While we agree that the trial court is
bound by the California Rules of Court on remand, this contention is not properly before
us. (California Rules of Court, rule 8.200(b)(2) [supplemental briefs after transfer from
Supreme Court are limited to matters arising after the previous Court of Appeal
decision].)


                                                7.